Case 5:20-cv-00039-RWS-CMC Document 6 Filed 02/26/21 Page 1 of 3 PageID #: 29




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 RONALD MOSBY,                                    §
                                                  §
                                                  §    CIVIL ACTION NO. 5:20-CV-00039-RWS
                Plaintiff,                        §
                                                  §
 v.                                               §
                                                  §
 FCI TEXARKANA WARDEN,                            §
                                                  §
                Defendant.                        §

                                              ORDER

       Petitioner Ronald Mosby, an inmate confined within the Bureau of Prisons, proceeding pro

se, filed the above-styled petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. Docket

No. 1. The Court referred this matter to the United States Magistrate Judge,

       The Magistrate Judge submitted a Report and Recommendation of United States

Magistrate Judge (“Report”) recommending that the petition for writ of habeas corpus be

dismissed. Docket No. 3 at 3.      Petitioner objected to the Report.    Docket No. 5. The Court

reviews the objected-to portions of the Report de novo. FED. R. CIV. P. 72(b).

       Pursuant to a plea of guilty, petitioner was previously convicted of possessing a firearm

after being convicted of a felony. He contends that as the government failed to prove he knew he

was not permitted to possess a firearm, his conviction is no longer valid in light of the decision in

Rehaif v. United States, 139 S. Ct. 2191 (2019). In Rehaif, the Supreme Court held that a

conviction for possessing a firearm after having been convicted of a felony requires proof that the

defendant possessed a firearm and knew he belonged to a category of persons barred from

possessing a firearm. Id. as 2200. The Magistrate Judge concluded that Rehaif did not establish
Case 5:20-cv-00039-RWS-CMC Document 6 Filed 02/26/21 Page 2 of 3 PageID #: 30




petitioner was convicted of a nonexistent offense. Instead, it established what the government was

required to prove to sustain a conviction. Docket No. 3 at 3. In his objections Petitioner continues

to maintain that his conviction is invalid because the government presented no evidence

establishing he knew he was not permitted to possess a firearm.

        But even assuming Petitioner’s contention is true, it does not entitle him to relief in this

proceeding. A prisoner may only utilize § 2241 to challenge a federal criminal conviction if the

remedy provided for in 28 U.S.C. § 2255 is ineffective or inadequate to test the legality of his

detention. The remedy provided for in § 2255 has been found to be ineffective to challenge the

legality of a prisoner’s detention only where the prisoner is asserting a ground for review that: (1)

is based on a Supreme Court decision that applies retroactively on collateral review and establishes

he may have been convicted of a nonexistent offense and (2) was foreclosed by applicable circuit

law at the time it could have been asserted at trial, on direct appeal or in a first motion to vacate

filed pursuant to § 2255. Reyes-Requena v. United States, 243 F.3d 893, 894 (5th Cir. 2001).

        As the Magistrate Judge stated, Rehaif does not establish petitioner was convicted of a

nonexistent offense. It does not establish that the conduct petitioner was accused of no longer

constitutes a crime. Rather, Rehaif establishes what the government needs to prove to convict

someone for possessing a firearm after having been convicted of felony. Velez v. Paul, 2020 WL

6142433, at *2 (S.D. Miss. Sept. 28, 2020); Williams v. Underwood, 2020 WL 1866895, at *2

(N.D. Tex. Mar. 17, 2020). As Petitioner has not established he was convicted of a nonexistent

offense, he is not entitled to relief.

        Petitioner also asks that his claim be construed as being filed pursuant to whatever statute

would entitled him to relief. The relief Petitioner seeks must be pursued in a motion to vacate, set

aside or correct sentence filed pursuant to 28 U.S.C. § 2255. But § 2255(a) provides that a motion



                                            Page 2 of 3
Case 5:20-cv-00039-RWS-CMC Document 6 Filed 02/26/21 Page 3 of 3 PageID #: 31




to vacate must be filed in the court which imposed the sentence, and so this Court lacks jurisdiction

to consider Petitioner’s claim as being asserted pursuant to § 2255. The dismissal of this petition

is without prejudice to Petitioner’s ability to assert his claim in the court where he was convicted.
     .
        Having made a de novo review of the written objections filed by Petitioner in response to

the Report, the Court concludes that the findings and conclusions of the Magistrate Judge are

correct.

       For the reasons set forth above, Petitioner’s objections (Docket No. 5) are OVERRULED.

The findings of fact and conclusions of law of the Magistrate Judge are correct, and the Court

ADOPTS the Report (Docket No. 3) as the opinion of the Court. It is further

       ORDERED that this petition for writ of habeas corpus is DISMISSED.

       SIGNED this 26th day of February, 2021.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
